Citation Nr: 1125494	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  07-36 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a restoration of a 40 percent rating for degenerative disc disease of the lumbar spine, to include the propriety of the reduction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to December 1976 and from March 1985 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The rating decision reduced the rating for degenerative disc disease of the lumbar spine from 40 percent to 10 percent, effective April 1, 2007.  An October 2008 Supplemental Statement of the case subsequently increased the 10 percent rating to 20 percent, effective May 8, 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

The record shows that the Veteran is treated by private physicians.  A March 2004 letter from Dr. G. A., a private endocrinologist, indicates that the Veteran received regular treatment at his office.  A May 2008 VA treatment record notes that the Veteran was treated by Dr. C. F., a gastroenterologist.  A July 2008 VA treatment record notes that the Veteran's primary care provider was Dr. A. Z., a private physician, and that he was also cared for by a private orthopedic specialist whose name was not reported.  None of the records from these private physicians have been obtained.  As these records may be pertinent to the Veteran's claim, the RO must attempt to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).

In a May 2008 VA treatment record, the Veteran reported that he had applied for Social Security Disability Insurance (SSDI).  It is possible that there are records from the Social Security Administration (SSA) pertinent to the issue on appeal.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  As such, all relevant SSA records need to be obtained and associated with the claims file. 

Lastly, the RO should obtain all of the Veteran's VA treatment records from March 2009 to the present to ensure that the record is complete should the case be returned to the Board for further adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a release form (VA Form 21-4142) for his private health care providers.  After receiving the Veteran's completed release form, the RO must obtain and associate with the claims folder the records from Dr. A. Z., Dr. C. F., Dr. G. A., and the Veteran's private orthopedic specialist.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2.  Contact the SSA and obtain all medical and other records concerning the Veteran's claim with that agency for disability benefits and/or supplemental income, including a copy of that agency's decision in response to his claim.  All records obtained must be associated with the claims file.  If the search for these additional records is unsuccessful, and further attempts to obtain them would be futile, document this in the claims file and notify the Veteran in accordance with  38 C.F.R. § 3.159(c)(2) and (3).  

3.  The RO must obtain and associate with the claims folder any VA treatment records from March 2009 to the present.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


